UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6223



KRISTOPHER S. KOLLYNS, a/k/a Johnnie W. Todd,
a/k/a John Wayne Todd, a/k/a Kris Sarayn
Kollyns,

                                              Plaintiff - Appellant,

          versus


GARY MAYNARD, in official and personal
capacities; PAULA WOODLEAF, in official and
personal capacities,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (CA-01-4380-3)


Submitted:   March 20, 2003                 Decided:   April 1, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kristopher S. Kollyns, Appellant Pro Se. Melvin Brice McKeown, Jr.,
SPRATT, MCKEOWN & MCCRAE, York, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kristopher S. Kollyns appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court.   See Kollyns v. Maynard,

No. CA-01-4380-3 (D.S.C. filed Jan. 21, 2003 & entered Jan. 22,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2